Citation Nr: 0941607	
Decision Date: 11/02/09    Archive Date: 11/09/09

DOCKET NO.  09-29 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. Slomich, Associate Counsel

INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from February 1944 to June 
1945.  He died in January 2008.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which denied the benefits sought. 

On August 11, 2009, the RO received the appellant's VA Form 
9, which requested a hearing before a Veterans' Law Judge at 
the RO.  Subsequently, in an August 27, 2009 statement, the 
Veteran's representative cancelled the request.  Accordingly, 
the Board may proceed with the current appeal without 
scheduling a hearing.  38 C.F.R. § 20.704(e).


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained. 

2.  The cause of the Veteran's death was not the result of a 
disease or injury incurred in active service or from a 
service-connected disability.

3.  The Veteran was not continuously rated totally disabled 
for a period of not less than five years from the date of his 
discharge from active duty; a total disability rating was not 
in effect for 10 years immediately prior to the date of his 
death; there has been no allegation of clear and unmistakable 
error (CUE) in any prior decision; nor has the appellant 
identified any other basis for granting this claim. 


CONCLUSIONS OF LAW

1.  The requirements for service connection for the cause of 
the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 
1310 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.312 (2009).

2.  The criteria for entitlement to DIC pursuant to 38 
U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 (West 
2002 & Supp. 2008); 38 C.F.R. § 3.22 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).  Upon 
receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and 
his/her representative, if applicable, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 73 
Fed. Reg. 23353-56 (Apr. 30, 2008).

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the Veteran with notice of what evidence not 
previously provided will help substantiate his/her claim.  
19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
Veteran of what is required to establish service connection 
and that a disability rating and effective date for the award 
of benefits will be assigned if service connection is 
awarded.

In a dependency and indemnity claim (DIC), section 5103(a) 
notice must include (1) a statement of the conditions, if 
any, for which a Veteran was service connected at the time of 
his death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007).

The Board finds that the predecisional February 2008 letter 
substantially complied with the VCAA notice requirements.  
The letter informed the claimant of what evidence was 
required to substantiate the claim and of the claimant's and 
VA's respective duties for obtaining evidence.  She was asked 
to submit evidence and/or information in her possession to 
the RO.  While the above notice did not provide the claimant 
with notice of the type of evidence necessary to establish an 
effective date and disability rating for the disability on 
appeal in accordance with the Court's holding in Dingess, 
supra, the Board finds that the failure to provide this type 
of notice is harmless because the preponderance of the 
evidence is against the appellant's claim and any questions 
as to the appropriate disability rating or effective date to 
be assigned are moot.  See ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998). 

The February 2008 letter did not specifically discuss the 
conditions for which the Veteran was service-connected as is 
required under Hupp, supra.  At the time of his death, the 
Veteran was service-connected for the following disabilities: 
bilateral hearing loss; tinnitus; residuals of a shell 
fragment wound to the left thigh involving muscle group XIV; 
residuals of a gun shot wound of the right chest with a 
pleural cavity injury (hemothorax) with deformity of the 
second and third ribs; scars to the dorsum of the left hand 
as a result of a gun shot wound, involving muscle group IX; 
residuals of a gun shot wound to the neck resulting in 
scarring with foreign bodies, involving muscle group XXII; 
and residuals of a gun shot wound to the left face resulting 
in scarring with retention of foreign bodies.  The Veteran 
was also considered totally disabled as a result of 
individual unemployability. 

Although the appellant was not given notice of these service-
connected disabilities in her February 2008 notice letter, a 
review of the record shows that the appellant had actual 
knowledge of the Hupp notice requirements, particularly in 
relation to those disabilities she felt where the cause of 
the Veteran's death.  Specifically, in her February 2008 
claim, the appellant stated that her husband had been wounded 
in action which resulted in a collapsed lung and severe 
shrapnel in his chest.  In a May 2008 submission to the RO 
the appellant submitted an opinion from Dr. D.W.V., in which 
he opined that the Veteran's injury to his pleural cavity and 
the retention of shrapnel may have caused a chronic infection 
which led to the Veteran's tumor and subcarinal lymph nodes.  
Additionally, in an August 2008 statement initially sent to 
Congress before being forwarded to the RO, the appellant 
expressed her awareness that the Veteran had an overall 
disability rating of 70 percent before being rated 100 
percent disabled in 2002, and had previously been rated 100 
percent disabled for a short time after his discharge from 
the service.  Further, the RO specifically enumerated all of 
the Veteran's service-connected disabilities in the April 
2008 rating decision, which was followed by submission of the 
opinion from Dr. D.W.V. by the appellant and readjudication 
of the claim in the July 2009 statement of the case.  As a 
result, the Board finds that the appellant had actual 
knowledge of the Veteran's service-connected disabilities.  
Any error on the first element of Hupp notice is harmless.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

Furthermore, the Board finds that there can be no prejudice 
to the appellant due to a lack of adequate 38 U.S.C.A. 
§ 5103(a) notice where, as here, none has been specifically 
alleged.  See Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. 
Cir. 2007); cert. granted sub nom. Peake v. Sanders, 76 
U.S.L.W. 3654 (U.S. June 16, 2008) (No. 07-1209).

As for the duty to assist, the Board finds that all necessary 
assistance has been provided to the appellant, whereas VA has 
obtained all available and identified service records as well 
as post-service records.  Based on the foregoing, all known 
and available records relevant to the issues on appeal have 
been obtained and associated with the claims file, and the 
appellant has not contended otherwise.

A VA opinion with respect to the issues on appeal was 
obtained in June 2008.  38 C.F.R. § 3.159(c) (4).  To that 
end, when VA undertakes to provide a VA examination or obtain 
a VA opinion, it must ensure that the examination or opinion 
is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  As noted below, the Board finds that the VA opinion 
obtained in this case is adequate, as it is predicated on a 
reading of the service and VA medical records in the 
Veteran's claims file.  It considered all of the pertinent 
evidence of record, to include the Veteran's service, VA and 
private medical records and the statements of the appellant, 
and provides a complete rationale for the opinion stated, 
relying on and citing to the records reviewed.  There is 
adequate medical evidence of record to make a determination 
in this case.  Accordingly, the Board finds that VA's duty to 
assist with respect to obtaining a VA examination or opinion 
with respect to the issue on appeal has been met.  38 C.F.R. 
§ 3.159(c)(4).   



I.  Service Connection for the Cause of the Veteran's Death

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

The death of a Veteran will be considered as having been due 
to a service-connected disability where the evidence 
establishes that such disability was either the principal or 
contributory cause of death.  38 C.F.R. § 3.312(a).  A 
principal cause of death is one which, singularly or jointly 
with some other condition, was the immediate or underlying 
cause of death, or was etiologically related thereto.  38 
C.F.R. § 3.312(b).  A contributory cause of death is one 
which contributes substantially or materially to death, or 
aided or lent assistance to the production of death.  38 
C.F.R. § 3.312(c).  Service-connected disabilities or 
injuries involving active processes affecting vital organs 
should receive careful consideration as a contributory cause 
of death, the primary cause being unrelated, from the 
viewpoint of whether there was resulting debilitating effects 
and general impairment of health to the extent that would 
render the person less capable of resisting the effects of 
either disease or injury primarily causing death.  38 C.F.R. 
§ 3.312(c)(3).  There are primary causes of death which by 
their very nature are so overwhelming that eventual death can 
be anticipated irrespective of co-existing conditions, but, 
even in such cases, there is for consideration whether there 
may be reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  38 C.F.R. § 3.312(c)(4).
In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When 
a reasonable doubt arises regarding service origin, such 
doubt will be resolved in the favor of the claimant.  
Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  
38 C.F.R. § 3.102.  The question is whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert, 1 Vet. App. at 
54.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that 
service connection for the cause of the Veteran's death is 
not warranted.  A certificate of death indicates that the 
Veteran died in January 2008.  The immediate cause of death 
was listed as respiratory failure.  Other significant 
conditions contributing to his death were pneumonia and 
carcinoma of the lung. 

The appellant contends that Veteran's service-connected 
injury to his pleural cavity and retention of foreign bodies 
may have a relationship to the cancer which ultimately led to 
his death.  The Veteran's death certificate did not list any 
of the Veteran's service-connected disabilities as a cause of 
the Veteran's death.  Additionally, prior to his death, the 
Veteran's treatment records did not relate any respiratory 
disease or cancer to his service-connected disabilities.
Further, the Veteran's service treatment records are negative 
for any complaints, treatment, or diagnoses of either a 
respiratory disease or cancer, and he did not seek treatment 
for them for many decades following his separation from 
service.  The Board finds this gap in time significant, and 
it weighs against the existence of a link between any of 
these disorders and his military service.  Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000).  

In support of her contention that the Veteran's service-
connected injury to his pleural cavity and attendant foreign 
bodies that remained were a contributing cause to the 
Veteran's death, the appellant submitted a February 2007 
treatment record from Dr. D.W.V., one of the Veteran's 
treating physicians, wherein he opined that the tumor and 
subcarinal lymph nodes that were revealed on a prior CT scan 
may have resulted from a chronic infection from the remnants 
of shrapnel that remained in the Veteran's chest.  Dr. D.W.V. 
additionally asserted that he had "certainly seen that 
before."  Dr. D.W.V. then went on to opine that the tumor 
was probably a lung cancer.

A subsequent VA opinion regarding the cause of the Veteran's 
death was obtained in June 2008.  After reviewing the record, 
including the opinion of Dr. D.W.V., the examiner found that 
there was no evidence of a prolonged infection from the 
Veteran's discharge from the service and when the tumor first 
presented over sixty years later in 2007.  The examiner then 
opined that it was not likely that the Veteran's carcinoma of 
the right lower lobe was caused by chronic infection from 
shrapnel which was in the right upper chest primarily 
involving the area of the second and third ribs.  In 
discussing the rationale for his conclusions, the VA examiner 
further noted that subsequent to being seen by Dr. D.W.V. the 
Veteran underwent a mediastinoscopy and biopsy of the 
subcarinal lymph nodes that Dr. D.W.V. had addressed, and 
that they were found to be metastatic rather than have 
resulted from a chronic infection.  The examiner opined that 
the cause of the Veteran's death was respiratory failure, 
pneumonia, and carcinoma of the right lower lobe of the lung 
which was not the result of an infection or the pleural 
cavity injury he sustained in World War II.  

The value of a physician's statement is dependent, in part, 
upon the extent to which it reflects "clinical data or other 
rationale to support his opinion."  Bloom v. West, 12 Vet. 
App. 185, 187 (1999).  Thus, a medical opinion is inadequate 
when it is unsupported by clinical evidence.  Black v. Brown, 
5 Vet. App. 177, 180 (1995).  See also Kightly v. Brown, 6 
Vet. App. 200 (1994); Miller v. West, 11 Vet. App. 345, 348 
(1998) (medical opinions must be supported by clinical 
findings in the record and conclusions of medical 
professionals which are not accompanied by a factual 
predicate in the record are not probative medical opinions).  
In this case, and based on the foregoing, the Board attaches 
the most probative weight to the opinion of the June 2008 VA 
examiner who had the benefit and review of all pertinent 
medical records and who provided a rationale supported by the 
record.  In particular, the VA examination discussed in 
detail the opinion provided by Dr. D.M.V. as well as the 
subsequent pathological report that described finding related 
to a mediastinoscope biopsy of the lymph nodes.  As such, the 
more probative medical evidence has shown that the Veteran's 
cause of death is not related to his military service or 
service-connected disabilities.  Therefore, the Board finds 
that a preponderance of the evidence is against the 
appellant's claim for service connection for the cause of the 
Veteran's death.

Although the appellant may sincerely believe that the 
Veteran's respiratory disorders and cancer were caused or 
aggravated by his service-connected pleural cavity injury and 
remnants of shrapnel that remained in his body, the 
appellant, as a lay person, is not competent to testify 
regarding the etiology of the Veteran's death.  Where a 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  There is no 
indication in the record that the appellant is a physician or 
other health care professional.  Therefore, as a layperson, 
she is not competent to provide evidence that requires 
medical knowledge because she lacks the requisite 
professional medical training, certification and expertise to 
present opinions regarding a diagnosis and etiology.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also 
Voerth v. West, 13 Vet. App. 117, 119 (1999) (unsupported by 
medical evidence, a claimant's personal belief, no matter how 
sincere, is not probative of a nexus to service).  Therefore, 
the appellant's statements regarding etiology do not 
constitute competent evidence on which the Board can make a 
service connection determination.

Based on the discussion above, the Board finds that a 
preponderance of the evidence is against the appellant's 
claim for service connection for the cause of the Veteran's 
death.  Because the preponderance of the evidence is against 
the appellant's claim, the benefit of the doubt provision 
does not apply.  See Gilbert, 1 Vet. App. at 54.  
Accordingly, the Board concludes that service connection for 
the cause of the Veteran's death is not warranted.

II.  DIC benefits pursuant to 38 U.S.C.A. § 1318

Under 38 U.S.C.A. § 1318 (West 2002), VA will pay DIC to the 
surviving spouse of a Veteran if the Veteran's death was not 
the result of his own willful misconduct and if at the time 
of death the Veteran was receiving, or entitled to receive, 
compensation for a service-connected disability that was:

(1) rated by VA as totally disabling for a 
continuous period of at least 10 years 
immediately preceding death;

(2) rated by VA as totally disabling 
continuously since the Veteran's release from 
active duty and for at least five years 
immediately preceding death; or

(3) rated by VA as totally disabling for a 
continuous period of not less than one year 
immediately preceding death, if the Veteran 
was a former prisoner of war (POW) who died 
after September 30, 1999.

38 C.F.R. § 3.22(a) (2009).

For purposes of 38 U.S.C.A. § 1318, "entitled to receive" 
means that the Veteran filed a claim for disability 
compensation during his lifetime and one of the following 
circumstances is satisfied:

(1) the Veteran would have received total 
disability compensation at the time of death 
for a service-connected disability rated 
totally disabling for the period specified but 
for CUE committed by VA in a decision on a 
claim filed during the Veteran's lifetime; or

(2) additional evidence submitted to VA before 
or after the Veteran's death, consisting 
solely of service department records that 
existed at the time of a prior VA decision but 
were not previously considered by VA, provides 
a basis for reopening a claim finally decided 
during the Veteran's lifetime and for awarding 
a total service-connected disability rating 
retroactively in accordance with 38 C.F.R. §§ 
3.156(c) and 3.400(q)(2) for the relevant 
period specified; or

(3) at the time of death, the Veteran had a 
service-connected disability that was 
continuously rated totally disabling by VA for 
the period specified, but was not receiving 
compensation because:

(a) VA was paying the compensation to the 
Veteran's dependents;

(b) VA was withholding the compensation 
under authority of 38 U.S.C. § 5314 to 
offset an indebtedness of the Veteran;

(c) the Veteran had not waived retired or 
retirement pay in order to receive 
compensation;

(d) VA was withholding payments under the 
provisions of 10 U.S.C. § 1174(h)(2);

(e) VA was withholding payments because 
the Veteran's whereabouts were unknown, 
but the Veteran was otherwise entitled to 
continued payments based on a total 
service-connected disability rating; or

(f) VA was withholding payments under 38 
U.S.C. § 5308 but determines that 
benefits were payable under 38 U.S.C. § 
5309.

38 C.F.R. § 3.22(b) (2009).

In the present case, the Board finds that the preponderance 
of the evidence is against the appellant's claim for DIC 
under the provisions of 38 U.S.C.A. § 1318.  The evidence of 
record shows that the Veteran was rated totally disabled 
initially from June 1945 to June 1946, whereupon his overall 
disability rating was reduced to 70 percent, where it 
remained until October 2000 when he was rated 100 percent 
disabled due to individual unemployability until his death in 
January 2008; continuous periods of less than 5 years from 
his discharge and 10 years from the date of his death, 
respectively.  

The record does not show, and the appellant does not allege, 
that the Veteran was a former POW or that he was continuously 
rated as totally disabled since his release from active duty 
in 1945.  Nor has she identified or submitted additional, 
previously unconsidered service department records that would 
provide a basis for reopening a previously decided claim.

Moreover, the appellant has not alleged with specificity that 
there was CUE in any VA decisions that were issued during the 
Veteran's lifetime that would have entitled the Veteran to a 
total rating at any time prior to October 2000.  See Andre v. 
Principi, 301 F.3d 1354 (Fed. Cir. 2002) [any claim of CUE 
must be pled with specificity].  She has not alleged any 
legal or factual errors were made in connection with the July 
1945 rating decision assigning a 100 rating, nor with the 
September 1946 rating decision which reduced the Veteran's 
overall disability rating to 70 percent.  Likewise, she has 
not alleged any legal or factual errors in the June 2002 
rating decision that awarded TDIU benefits effective from 
October 2000.  As such, the appellant has not established a 
valid claim of CUE.

Simply put, the record provides no basis for an award of DIC 
under 38 U.S.C.A. 
§ 1318.  Accordingly, the claim must be denied.

The board notes that pertinent case law in the past had held 
that "hypothetical entitlement" consideration for DIC 
benefits under 38 U.S.C.A. § 1318 was allowable for claims 
filed prior to January 21, 2000, i.e., the effective date of 
VA regulation 38 C.F.R. § 3.22 prohibiting "hypothetical 
entitlement."  See Green v. Brown, 10 Vet. App. 111 (1997); 
Carpenter v. West, 11 Vet. App. 140 (1998); Wingo v. West, 11 
Vet. App. 307 (1998); Rodriguez v. Nicholson, 19 Vet. App. 
275 (2005).  However, the appellant in this case filed her 
claim in January 2008, and the Veteran's last claim prior to 
his death which resulted in his total disability rating was 
filed in October 2000 with a rating decision issued in June 
2002.  Notice of the decision was provided to the Veteran in 
July 2002.  The Veteran did not appeal this decision.  The 
appellant has not contended otherwise.  That decision is now 
final, and any discussion of whether the Veteran 
hypothetically would have received a total rating had he 
applied for such at an earlier date is barred by law.

Although the Board is sympathetic to the appellant and her 
situation, and certainly respects the service and sacrifices 
the Veteran provided to his country, there is no basis in VA 
law to allow the benefits sought in this case.  Under these 
circumstances, the appellant does not meet the basic 
eligibility requirements for entitlement to DIC under 38 
U.S.C.A. § 1318, and her claim, therefore, must be denied.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the 
law and not the evidence is dispositive, the claim should be 
denied or the appeal terminated because of the absence of 
legal merit or the lack of entitlement under the law).


ORDER

Entitlement to service connection for the cause of the 
Veteran's death is denied

Entitlement to Dependency and Indemnity Compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1318 is denied.



____________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


